           Case 1:19-cr-00036-SWS Document 40 Filed 04/22/19 Page 1 of 11



Jason M. Conder WSB # 6-3529
Assistant United States Attorney
District of Wyoming
P.O. Box 449
Lander, WY 82520
(307) 332-8195
Jason.Conder@usdoj.gov


                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF WYOMING

 UNITED STATES OF AMERICA,

                          Plaintiff,

           v.                                                    Case No. 19-CR-36-S

 JASON ALLEN LITTLE,
                Defendant.

  GOVERNMENT’S MOTION TO VACATE SUPPRESSION HEARING CURRENTLY
                     SET FOR APRIL 24, 2019 &
  GOVERNMENT’S RESPONSE TO DEFENDANT’S FIRST MOTION TO SUPPRESS

          The United States respectfully requests the Suppression Hearing currently set for April 24,

2019, be vacated. The government concedes the limited claim asserted in the Defendant’s April

15, 2019, motion to suppress. Specifically, the United States concedes that while in custody law

enforcement spoke to the Defendant without providing an advisement per Miranda. Therefore, the

Defendant’s response to law enforcement questioning during this time is inadmissible.

Nonetheless, the United States has additional evidence proving the element of the Defendant’s

unlawful use of methamphetamine. Therefore, the government will proceed with the current

charge.

          Since the United States concedes the limited issue raised in the Defendant’s motion, there

                                                   1
         Case 1:19-cr-00036-SWS Document 40 Filed 04/22/19 Page 2 of 11



is no need to proceed with the suppression hearing at this time. To the extent the Defendant may

wish to address other suppression claims or issues, he has not yet done so. As noted in his recent

motion to continue the Defendant is reviewing discovery and may have additional issues.

However, any other potentials issues have not been raised, and are not suitable for a suppression

hearing at this time.

          Additionally, the United States would inform the court that there are technical difficulties

regarding to the relevant body camera footage in this case. Specifically, several hours of the

interaction between law enforcement and the Defendant at the hospital was captured by body

camera. These recordings have been broken down into six separate recordings. However, the

audio to these recordings was lost during the original copying/transfer process and the Defendant

has not been able to review the audio. During the afternoon of April 18, 2019, the United States

was able to remedy this technical glitch on two of the six recordings, and remaining four were

corrected on the afternoon of April 19, 2019. However, the Defendant has not been able to review

those audio recordings, and the U.S. Attorney’s Office will provide those corrected copies to the

Defendant as soon as possible.

        Accordingly, for these reasons and those outlined in more detail below, it would be

contrary to the interest of justice and efficiency to go forward with the suppression hearing as

currently scheduled. Therefore, the United States requests the suppression hearing set for April 24,

2019, be vacated.

Procedural Background

       On March 1, 2019, a criminal complaint was filed alleging the Defendant was an unlawful

drug user in possession of firearms. The Defendant came into federal custody on this complaint


                                                  2
         Case 1:19-cr-00036-SWS Document 40 Filed 04/22/19 Page 3 of 11



on March 11, 2019, and had his initial appearance that same day. On March 14, 2019, a

preliminary hearing and detention hearing was held, at which time the Defendant waived his right

to contest those hearings. On March 21, 2019, the Grand Jury returned a one count indictment

alleging the Defendant was an unlawful user of a controlled substance, namely methamphetamine,

in possession of firearms, in violation of 18 U.S.C. § 922(g)(3) and 924(a)(2).

       The Defendant made his initial appearance and arraignment on the indictment on March

29, 2019, in Casper, Wyoming. Pursuant to 18 U.S.C. § 3161, trial must occur within seventy

days of the first appearance on the indictment in the district where charges have been filed.

Seventy days from that date would be June 7, 2019.

       On March 29, 2019, this court issued a Discovery and Scheduling Order. In that Order,

the United States was required to provide discovery to the Defendant by April 22, 2019, and the

court set trial for May 13, 2019. On April 15, 2019, the Defendant filed a motion to suppress the

statements he made to law enforcement, while at the hospital being questioned by law

enforcement, regarding his use of methamphetamine. The Defendant contends these statements

were made to law enforcement in violation of Miranda v. Arizona, 384U.S. 436 (1966).

       On April 15, 2019, this court issued an order requiring an expedited response, on or before

April 22, 2019, to this motion, and further set a hearing on the Defendant’s Motion for April 24,

2009, at 9:00 a.m. Subsequently, on April 16, 2019, the Defendant filed an “ends-of-justice”

motion to continue trial.

       Factual Background

       If this matter were to proceed to trial or hearing, the government anticipates the following

evidence would be presented:


                                                3
          Case 1:19-cr-00036-SWS Document 40 Filed 04/22/19 Page 4 of 11



        At around 9:15 a.m. on February 24, 2019, the Defendant, who was living in a camper on

his parent's property in rural Park County, Wyoming, near the town of Meeteetse, sent a text

message to a Special Agent (SA) working with the Wyoming Division of Criminal Investigation

(DCI). 1 During the next few hours, through telephone calls and text messages, the Defendant

informed the Special Agent that he was armed, angry, suicidal, and headed to a residence in

Thermopolis, Wyoming. Specifically, the Defendant stated that "today was the day he was going

to die" and indicated, that the police had better bring something bigger than a 30-06 because, he

was wearing body armor and he "was locked cocked and ready to rock" saying they "pissed off

the wrong Marine today." 2 While communicating with the Defendant, the DCI Special Agent also

contacted various law enforcement agencies in Park County and Hot Springs County, Wyoming

to inform them of the developing situation with the Defendant.

        At approximately, 10:45 a.m., on February 24, 2019, a Deputy with the Park County

Sheriff’s Office, was called by his Sergeant and told to get geared up and on duty because the

Defendant was making suicidal comments. Park County Deputies had learned that the Defendant

left his parent's residence in a two-tone brown Ford pickup truck and was heading to Thermopolis,


1 The Defendant was familiar with this DCI Special Agent because the Defendant had been providing DCI
information regarding the trafficking of methamphetamine, by his associates, in Northwest Wyoming

2 One of the Defendant’s text messages stated the following:

        “Well everyone has made apparent my life is a lie. I wish I would have arrested me I guess but I guys kept
        my girl out of jail while doung all this to see if I’m selling drugs. Iam done. Ian fone. I am ready to die
        and want my old life and my shitty girlfriend back before I am gone. I cant keep doing this and playing
        therlse games. If I thought the drug word was evil it has nothing on what u guys do to someones life.” /sic/

During one of the phone conversations, the Defendant stated that he was upset because his girlfriend was not
responding to him, and that DCI was using his girlfriend against him, and asked why DCI was talking to her and
keeping her away from him. The Defendant stated that stated that he wished he had just been arrested the first time
he met DCI and all he wanted was his old life back. The Defendant also stated that no one cared about him, he would
be better off dead, and “today was my last day.”

                                                        4
          Case 1:19-cr-00036-SWS Document 40 Filed 04/22/19 Page 5 of 11



possibly to an address on Big Horn Street. The Defendant allegedly had had firearms in the truck,

specifically AR's, a handgun and a shotgun.

         On February 24, 2019, at approximately 11:26 a.m., the Thermopolis Police Department

received information that the Defendant was headed into Thermopolis from Park County, driving

a brown Ford truck bearing Wyoming registration 11-15528, wearing body armor, was heavily

armed and possibly suicidal. Then, just before noon, Thermopolis police saw a brown truck with

a matching license plate and the driver was wearing a ballistic vest.

         Thermopolis Police activated their lights and sirens, and the truck pulled over. The driver

and sole occupant of the vehicle - the Defendant - got out of the truck and followed the police

officers’ commands.          Eventually, two officers removed the Defendant’s ballistic vest and

handcuffed him. One of the Thermopolis Police Officers placed the handcuffed Defendant into a

patrol car and transported him to the Hot Springs County Memorial Hospital, to address whether

the Defendant should be involuntary committed because of a mental illness. A Hot Springs County

Sheriff’s Deputy, with a body camera, followed in a separate vehicle. The Defendant was not

advised of his rights per Miranda. 3

         Once at the hospital, the Police Officer and Sheriff’s Deputy took the handcuffed

Defendant into the emergency department. However, there were no ER rooms available, so law

enforcement took the Defendant to a hospital office. The Defendant was taken to this room at



3 During the transport, the Defendant told the police officer that he had nothing to live for, that he was headed to a
house to get his girlfriend and he would do whatever it took to get her out of there. The Defendant further stated he
just wanted [the police] to shoot him and that he was prepared; his life was over and he didn't want to deal with
anything anymore, he had nothing to live for. Whether or not these statements are admissible in relation to Miranda
is not an issue. The Defendant has not challenged these statements, and the United States does not anticipate seeking
admission of these statements.


                                                          5
          Case 1:19-cr-00036-SWS Document 40 Filed 04/22/19 Page 6 of 11



just after 12:00 p.m., and for the most part, he remained there talking with law enforcement and

various hospital personnel until approximately 3:30 p.m.. Throughout much of this time, the

Defendant was handcuffed behind his back, he sat in a chair, and one or two law officers remained

in the room with him. The door to the office remained open, at times, other law enforcement

officers were outside the open door in the hallway, and at times, various medical personnel entered

the room to speak with and treat the Defendant.

        At one point, law enforcement spoke with the Defendant about several things, including

alcohol and drug use. In response, the Defendant stated he had two beers, and ultimately admitted

he used methamphetamine, and indicated he last used a week ago. 4 While in this room the

Defendant signed a medical release form, and subsequently the Emergency Room doctor spoke

with the Defendant. The Doctor reviewed the findings of the various medical tests, and questioned

the Defendant about matters regarding a potential involuntary commitment based upon mental

health issues. In particular, while reviewing the Defendant’s blood test results, the ER Doctor

indicated to the Defendant that his blood work came back with alcohol and methamphetamine in

his system, to which the Defendant responded that he had two beers and did methamphetamine

seven to ten days ago. 5 At one point after the ER Doctor left the room, the Defendant asked law

enforcement if he was going to be charged with anything. At that time, law enforcement advised




4 This is the statement the Defendant is seeking to suppress. As noted, the government concedes that the Defendant
was in “custody” and his statement was made in response to law enforcement “interrogation.” Therefore, because he
was not advised of his rights per Miranda this statement is inadmissible, and the United States will not seek its
admission.

5 The Defendant is not seeking to suppress this statement. This admission was made in response to a statement made
by medical personnel, and it was not elicited by law enforcement. Therefore, this statement may not subject to
exclusion via Miranda. Regardless, the Defendant has not challenged this statement.


                                                        6
          Case 1:19-cr-00036-SWS Document 40 Filed 04/22/19 Page 7 of 11



the Defendant of his rights per Miranda. The Defendant was not involuntarily committed. Law

enforcement subsequently provided the Defendant with the DUI implied consent advisement, to

which the Defendant consented and signed, and his blood was drawn and tested. This blood was

sent to the Wyoming State Crime Lab, and the government is awaiting the test results. 6

         Miranda

         The Aself-incrimination clause@ of the Fifth Amendment provides in pertinent part that “No

person ... shall be compelled in any criminal case to be a witness against himself.” U.S. Const.,

Amdt. 5. This provision is concerned only with testimonial evidence, and thus serves only to

prohibit the use of compelled testimony by the government in its case in chief. See United States

v. Patane, 542 U.S. 630, 637-38, 642 (2004) (emphasis added). Therefore, non-compelled,

voluntary, testimonial evidence is permitted in the government=s case in chief.

         Recognizing that certain custodial circumstances may be coercive, the United States

Supreme Court in Miranda v. Arizona, 384U.S. 436 (1966), established the well-known

prophylactic rules--Miranda warnings--to insure the right against compulsory self-incrimination

is upheld. See Oregon v. Elstad, 470 U.S. 298, 305 (1985). Miranda requires that in order for

testimonial evidence, obtained during a custodial interrogation, to be admissible in the

government=s case in chief a suspect must be adequately advised of their rights, and the suspect




6 While the Defendant was at the hospital, other police officers were securing and searching the Defendant’s truck
pursuant to a search warrant. Inside the truck police found, among other things, four firearms and a host of
ammunition. Additionally, during several non-custodial interviews with DCI prior to February 24, 2019, the Defendant
stated that used methamphetamine in the mid to late 1990’s. He indicated that around 2000 he used
methamphetamine laced with mescaline, and did not like it, so he did not use methamphetamine again until March
2018. The Defendant stated that when he started using methamphetamine again in March 2018, he would snort it or
smoke it approximately every 3-4 days, and would purchase it in 1-2 gram quantities. In a February 19, 2019, interview
with DCI the Defendant admitted he used methamphetamine within the past week.


                                                          7
         Case 1:19-cr-00036-SWS Document 40 Filed 04/22/19 Page 8 of 11



must then knowingly and voluntarily waive those rights. Missouri v. Sibert, 542 U.S. 600, 608-

09 (2004); United States v. Patane, 542 U.S. 630, 638-42 (2004); Dickerson v. United States 530

U.S. 435 (2000).     Police officers need not administer Miranda warnings to everyone they

question, rather, Miranda applies only to custodial interrogations. Therefore, “Miranda rights

need only be given to a suspect at the moment that suspect is ‘in custody’ and the questioning

meets the legal definition of ‘interrogation.’” United States v. Jones, --- F.3d ----, 2008 WL

1812886 *3 (10th Cir. 2008).

       Whether a person is in custody for Miranda purposes depends on the type of the encounter

with police. Of the three types of police-citizen encounters-voluntary cooperation (consensual

encounter), an investigatory detention (Terry stop), and a formal arrest- Miranda's custody element

is generally triggered only in situations associated with formal arrests. Id. In other words, the

safeguards prescribed by Miranda become applicable when a suspect's freedom of action is

curtailed or deprived in any significant way, such as that associated with formal arrest. Id. (citing

Miranda, at 444). The relevant inquiry is “how a reasonable man in the suspect’s position would

have understood his situation.” United States v. Berkemer, 468 U.S. 420, 442 (1984). Thus, for

Miranda purposes, a suspect may be in police “custody” before they are “arrested” in the Fourth

Amendment sense. United States v. Perdue, 8 F.3d 1455, 1464-66 (10th Cir. 1993). Miranda

further provides that term “interrogation” refers not only to express questioning, but to any words

or actions on the part of the police that the police should know are reasonably likely to elicit an

incriminating response from the suspect. Rhode Island v. Innis, 446 U.S. 291, 301(1980).

       Here, the facts and circumstances show the Defendant was in custody at the hospital. The

Defendant was handcuffed, placed in a police car, and then taken to the hospital. Once at the


                                                 8
          Case 1:19-cr-00036-SWS Document 40 Filed 04/22/19 Page 9 of 11



hospital the handcuffed Defendant was escorted inside, where he sat in an office for several hours

with law enforcement remaining in the room. Accordingly, his freedom of action was curtailed

and deprived in a significant way. Even if the law enforcement did not believe the Defendant was

“arrested” at that time, a reasonable person would have believed they were in custody, as his

freedom of action was significantly restricted.

         Furthermore, the communication between law enforcement and the Defendant appears to

be the type of words or actions reasonably likely to elicit an incriminating response from the

Defendant. Thus, it qualifies as “interrogation.”

         When law enforcement asked the handcuffed Defendant, at the hospital, about his alcohol

and drug use that constituted a custodial interrogation. Because the Defendant was not advised

of his rights per Miranda, his ultimate response - that he had two beers, and used methamphetamine

a week ago, is inadmissible pursuant to Miranda. Therefore, the United States concedes this

issue.

         Motion to Continue/Reset

         Since the United States concedes the sole issue raised in the Defendant’s April 15, 2019,

motion to suppress, and the Defendant has raised no other suppression issues at this time, there is

no need to go forward with the currently scheduled suppression hearing. However, as noted in

the Defendant’s motion to continue trial he is still reviewing the discovery provided prior to the

court’s April 22, 2019, discovery deadline, and he will also be reviewing the body camera

recordings with both audio and video when received. Therefore, if necessary, the Defendant

should be allowed to file an additional motion to suppress. Nonetheless, the currently scheduled

suppression hearing is unnecessary.


                                                  9
        Case 1:19-cr-00036-SWS Document 40 Filed 04/22/19 Page 10 of 11



       The United States has contacted counsel for the Defendant, and counsel has no objection

to the government’s request to vacate the April 24, 2019, Suppression Hearing.

       In light of the government’s concession to the issue raised in the Defendant’s motion to

suppress, as well as the other facts and circumstances as outlined above, the United States requests

the Suppression Hearing currently set for April 24, 2019, be vacated.

        Respectfully submitted this 22nd day of April 2019.

                                              MARK A. KLAASSEN
                                              United States Attorney

                                      By:       /s/ Jason M. Conder
                                              JASON M. CONDER
                                              Assistant United States Attorney




                                                10
      Case 1:19-cr-00036-SWS Document 40 Filed 04/22/19 Page 11 of 11


                            CERTIFICATE OF SERVICE
      This is to certify that on the 22nd day of April 2019, I served a true and correct copy of

the foregoing GOVERNMENT’S MOTION TO VACATE THE SUPPRESSION HEARING

CURRENTLY SET FOR APRIL 24, 2019 & GOVERNMENT’S RESPONSE TO

DEFENDANT’S FIRST MOTION TO SUPPRESS upon counsel of record by electronic filing.

                                             /s/ Kate F. Mumford
                                            For the United States Attorney’s Office




                                               11
